In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00273-CV
     ___________________________

  IN THE INTEREST OF Z.R., A CHILD



  On Appeal from the 211th District Court
          Denton County, Texas
       Trial Court No. 20-2590-211


   Before Gabriel, Kerr, and Birdwell, JJ.
  Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      Appellant D.R. (Father) attempts to appeal from the trial court’s July 21, 2020

temporary orders, which were entered in a suit affecting the parent–child relationship

(SAPCR). We notified the parties that we questioned our jurisdiction to hear Father’s

appeal because the temporary orders were neither final nor an otherwise appealable,

interlocutory order. See Tex. R. App. P. 42.3. We asked for a response showing our

jurisdiction and warned we could dismiss the appeal. See Tex. R. App. P. 44.3. Father

responded but did not address our jurisdictional question.

      We may consider appeals only from final judgments or from interlocutory

orders made immediately appealable by the Legislature. See Bonsmara Nat. Beef Co. v.

Hart of Tex. Cattle Feeders, LLC, 603 S.W.3d 385, 390 (Tex. 2020). Temporary orders

entered in a SAPCR are not appealable, interlocutory orders. See Tex. Fam. Code

Ann. § 105.001(e). Thus, we do not have jurisdiction over Father’s attempted appeal,

and we dismiss it. See Tex. R. App. P. 42.3, 43.2(f).


                                                        /s/ Lee Gabriel

                                                        Lee Gabriel
                                                        Justice

Delivered: October 1, 2020




                                            2